DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how applicant intends to define “an information processing device”.  Applicant shows in the Figures that there are at least two controllers in the invention. It is unclear from the claims which of these controllers should be interpreted as an information processing device.  As such, it is unclear how to properly interpret the claims.  A person of ordinary skill in the art would recognize that an information processing device on the vehicle would yield vastly different results than an information processing device on a terminal device.
Claims 2-7 and 9-11 depend from rejected claim 1 and are similarly rejected.
Claim 8 is rejected in a similar manner as claim 1 above as it also fails to properly define the information processing device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Kamdar [US 20050099275 A1] in view of Lee et al [US 20160212522 A1].
As for claim 1¸ Kamdar discloses a vehicle (110) comprising: 
a notification unit (130) that notifies an information processing device (Key fob 120) of a state of the vehicle (paragraph 0015);
a reception unit (telematics unit 130) that receives a first signal to command an operation on the vehicle, from the information processing device (paragraphs 0028-0030, 0032; and 
a control unit that performs control such that maintains the state after lapse of a predetermined time as well when the reception unit receives the first signal within the predetermined time, and a predetermined time being used as a trigger signal to send a notification (paragraph 0044).
Kamdar does not specifically disclose that a first signal commands a state to be maintained or that the control unit performs control such that the sate becomes a state different from the state after lapse of the predetermined time when the reception unit does not receive the first signal from the information processing device within the predetermined time.
In an analogous art, Lee discloses that it was known for an information processing device to send a signal to a vehicle reception unit.  Lee suggests that the signal could be any type of signal such as a locking or unlocking signal (paragraphs 0173-0175).  Having these teachings on hand, it would have been obvious to the skilled artisan that the first signal command could be any available command desired by the user.  The selection of whether to maintain the state of the vehicle or change the state of the vehicle is viewed as a matter of engineering preference that would be left to the artisan. Further, since Kamdar teaches using predetermined times as a trigger event and Lee teaches that the state of the vehicle can be automatically changed after the information processing device moved a predetermined distance away from the vehicle, it would have been obvious to the skilled artisan to substitute a time trigger for the distance trigger of Lee.  The substitution would have yielded the predictable results of a system wherein the state of the vehicle would be automatically changed after a predetermined time had passed.
As for claim 2, Kamdar discloses that the reception unit receives the signal transmitted from the information processing device based on an audio input to the information processing device (paragraphs 0034-0036).
As for claim 3, neither Kamdar nor Lee specifically discloses a motion sensor.  However, examiner takes official notice that it was known in the art for information processing devices to use motion sensor to determine a desired user input.  As such, it would have been obvious to the skilled artisan to modify the invention of Kamdar as modified by Lee to receive and input detected by a motion sensor as it would have allowed a user to communicate with a vehicle in times where the information processing device lacked buttons or in times where the user was not otherwise available to provide input by other means.
Claims 4 and 5 are interpreted and rejected using the same reasoning as claim 1 above.  See also, Kamdar paragraphs 0014 and 0047.
 As for claim 6, the claim is interpreted and rejected using the same reasoning as claim 1 above.  The user is able to user the key fob of Kamdar  to change the state of the vehicle (paragraph 0030).
Claims 7-9 are interpreted and rejected using the same reasoning as claim 1 above.
Claims 10 and 11 are interpreted and rejected using the same reasoning as claims 2-3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference discloses a vehicle status indication system known in the art at the time of filing the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/            Primary Examiner, Art Unit 2684